COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Allstate Texas Lloyds

Appellate case number:    01-21-00428-CV

Trial court case number: 1156670

Trial court:              County Court at Law No. 2 of Harris County

         Relator, Allstate Texas Lloyds, filed a mandamus petition on August 6, 2021, challenging:
(1) the trial court’s May 13, 20201 Order Denying Defendant’s Motion to Compel and (2) the trial
court’s July 29, 2021 order denying Relator’s motion to reconsider. On August 11, 2021, Relator
filed an emergency motion requesting a stay of all proceedings in the underlying case pending our
determination on the mandamus petition. Relator’s stay motion is DENIED. Relator’s mandamus
petition remains pending.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman______
                                Acting individually


Date: ___August 12, 2021_____